Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pendergast (U.S. 6086379).
Regarding claim 14, Pendergast discloses a method of training athletes comprising: receiving at a facility management unit (Fig. 11, personal computer), a first trainee's training program (Col. 4 Lns. 15-25, system tracks up to six swimmers and provides individual program for each swimmer) and at least a second trainee's training program (Col. 4 Lns. 15-25, system tracks up to six swimmers and provides individual program for each swimmer); 
While Pendergast does not explicitly disclose determining, by the facility management unit, the location of the first trainee along training lane; 
and 25determining based on the location of the first trainee along the lane, the first trainee's training program and the at least second trainee's program, an at least second time instance to launch Col. 4 Lns. 16) each being run at specific speeds and distances indicated by a specific lighting code (Col. 4 Lns. 15-35) and therefore would inherently determine trainee’s locations and times to start programs, to avoid interference with one trainee and another as Pendergast manages multiple swimmers simultaneously in one lane. 
Regarding claim 16, Pendergast discloses a method of training athletes comprising: 
receiving, via an input device of a lane management unit, an identity of at least one athlete (Fig. 5-6, selection of swimmer); receiving at the lane management unit a training program of the identified athlete (Col. 4 Lns. 14-16, program prescribed individually for each swimmer), from a facility 35management unit; and presenting, by a light indicator (Col. 4 Lns. 15-25, lights driven to pace swimmer), a progressing light indication along the lane, the progressing light indication characteristics are indicative of the training program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7-13, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pendergast (U.S. 6086379) in view of Firmin (U.S. 20170178524) in further view of LED Swim (https://www.youtube.com/watch?v=Q719uHEc6Ns).
Regarding claim 1, Pendergast discloses a training system for athletes, comprising: 
at least one signaling unit (Col. 4 Lns. 10-15, pace lights);  
Fig. 11-12, lane light controller); 
and a facility management unit (Fig. 11, host personal computer); 
wherein the at least one signaling unit comprises: 
a mounting device (Col. 4 Lns. 20-25, light strip lies on bottom of each of four pool lanes, inherently mounted) attachable to a surface of a training facility (Col. 4 Lns. 20-25, pool lanes part of training facility);
wherein the at least one lane management unit comprises: 
an input device (Col. 5 Lns. 41-43, hand held lane starter); 
an output device (Fig. 12, display driver P); 
a processor (Col, 4 Lns. 30-35, pace light system has dedicated computer (8 bit microprocessor) for each swimmer); 
and 15a communication unit (Col. 4 Lns. 45-55, communication maintained to processor by UART interface) in active communication with the signaling unit, 
and wherein the facility management unit comprises:
 a communication channel (Col. 4 Lns. 43-53, downloading of data through COM port) configured to communicate with the at least one lane management unit (Fig. 11, serial port line between lane light controller and personal computer); 
and at least one processor (Col. 4 Lns. 43-50, host personal computer inherently has processor);  
20wherein in operation the light indicators are adapted to present a progressing light indication (Col. 3 Lns. 27-32, pace light strip used to visually assist swimmer to present progressive light as swimmer moves), the progressing light indication characteristics are indicative of the training program of the athlete.
However, Pendergast does not disclose 
a remote server computer

Firmin discloses a remote server computer (Par. 45 multiple systems 16 i.e. facility management unit communicate via a communication network 202 with a server 204)
However, Firmin does not disclose an indicators carrier, attachable to the mounting device and configured to receive and 10retain at least two strips of indicators each strip comprising a plurality of light indicators;
LED Swim discloses an indicators carrier, attachable to the mounting device and configured to receive and 10retain at least two strips (0:50-52s multiple strips of indicators each comprising a plurality of light dots) of indicators each strip comprising a plurality of light indicators.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses a training system with communication to a computer with the remote server in communication with multiple management computers, as taught by Firmin to provide Pendergast with the advantage of communication between different systems and provide cloud based handling of data (Par. 45) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses indicator lights for a training system with the mounting and multiple indicator strips of the training system, as taught by LED Swim to provide Pendergast with the advantage of providing a desired visual appearance of the indicator strips and would be an obvious substitution and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 2, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Pendergast discloses the progressing light indication characteristics comprise at least two of a list consisting of: light progress speed (col. 4 Lns. 19-21, drive lights at specific speeds); light color; light intensity; light color shade variation; and light pattern (Col. 4 Lns. 29-31, specific lighting code (number of light flashes).
Regarding claim 4, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Pendergast does not disclose the input device is at least one of: a Near Field Communication (NFC) tag reader, and an RFID reader.
While LED Swim does not explicitly disclose the input device is at least one of: a Near Field Communication (NFC) tag reader, and an RFID reader, LED Swim discloses a tag reader (027-0:29s) and one of ordinary skill would have readily recognized an NFC or RFID reader would be an obvious substitution and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses a pool training system tag reader system, as taught by LED Swim to provide Pendergast with the advantage of an easy way to start a user’s training plan.  
Regarding claim 5, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Pendergast further discloses the output device is a screen (Col. 6 Lns. 64-67)
Regarding claim 7, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Pendergast further discloses the facility is a swimming pool (Col. 4 Lns. 20-25, pool lanes) and the mounting device is attachable to a bottom of the pool (Col. 4 Lns. 20-25, light strip lies on bottom of each of four pool lanes, inherently mounted)
Regarding claim 8, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Pendergast further discloses the training program comprises at least one of a swimming style, swimming speed, number of repetitions, progress in session, duration of training session and 5duration of rest periods (Col. 4 Lns. 36-39)
 Regarding claim 9, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 1.
While Pendergast does not explicitly disclose the server computer is in active communication with the at least one facility management unit, Pendergast discloses the at least one facility management unit (Fig. 11, personal computer) and when taken in combination with Firmin, which discloses a server in communication with the system, the combination as a whole would disclose the server computer in communication with the facility management unit as claimed. 
However, Pendergast does not disclose the server computer comprising a processor, a memory and an input device.
Firmin discloses the server computer comprising a processor, a memory and an input device, (Par. 45 server 204, server will inherently have processor, memory and input) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses a training system with communication to a computer with the remote server in communication with multiple management computers, as taught by Firmin to provide Pendergast with the advantage of communication between different systems and provide cloud based handling of data (Par. 45) 
claim 10, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 9.
However, Pendergast does not disclose the server computer is in active communication with one or 10more user devices and wherein the server computer is adapted to store on the memory one or more training programs received from the at least one user devices.
Firmin discloses disclose the server computer is in active communication with one or 10more user devices (Par. 45 multiple systems 16 communicate via a communication network 202 with a server 204)
While Firmin does not explicitly disclose the server computer is adapted to store on the memory one or more training programs received from the at least one user devices, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Firmin discloses memory (Par. 45, long term storage 206) and would be fully capable of storing training programs, as disclosed by Pendergast, and therefore the combination as a whole would disclose the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses a training system with communication to a computer with the remote server in communication with multiple management computers, as taught by Firmin to provide Pendergast with the advantage of communication between different systems and provide cloud based handling of data (Par. 45) 
Regarding claim 11, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 10.
Pendergast does not disclose the server computer is adapted to send to one of the at least one facility management units a stored training program of an athlete.
While Firmin does not explicitly disclose the server computer is adapted to send to one of the at least one facility management units a stored training program of an athlete, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Firmin discloses memory (Par. 45, long term storage 206) and would be fully capable of storing training programs, as disclosed by Pendergast, and therefore the combination as a whole would disclose the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses a training system with communication to a computer with the remote server in communication with multiple management computers, as taught by Firmin to provide Pendergast with the advantage of communication between different systems and provide cloud based handling of data (Par. 45) 
Regarding claim 12, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Pendergast further discloses the input device of the lane management unit is adapted to 15identify an athlete and send the identity of the athlete to the facility management unit via the communication channel (Col. 4 Lns. 15-40, lane management unit has processor for each of six simmers and training program sent to host computer i.e. facility management unit)
Regarding claim 13, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Pendergast further discloses the facility management unit is adapted to receive the training program of the athlete according to the identity of the athlete sent to the remote server computer from the facility management unit. (Col. 4 Lns. 15-40, lane management unit has processor for each of six simmers and training program sent to host computer i.e. facility management unit)
Regarding claim 17, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 16.
However, Pendergast does not disclose the light indicator comprises a plurality of LED strips parallel to each other and deployed along at least a portion of the lane
LED Swim discloses the light indicator comprises a plurality of LED strips (0:50-52s) parallel to each other and deployed along at least a portion of the lane
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses indicator lights for a training system with the mounting and multiple indicator strips of the training system, as taught by LED Swim to provide Pendergast with the advantage of providing a desired visual appearance of the indicator strips and would be an obvious substitution and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 18, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 16. 
However, Pendergast does not disclose the input device is at least one of: a Near Field Communication (NFC) tag reader, and an RFID reader.
While LED Swim does not explicitly disclose the input device is at least one of: a Near Field Communication (NFC) tag reader, and an RFID reader, LED Swim discloses a tag reader (027-0:29s) and one of ordinary skill would have readily recognized an NFC or RFID reader would be an obvious In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses a pool training system tag reader system, as taught by LED Swim to provide Pendergast with the advantage of an easy way to start a user’s training plan.  
Regarding claim 20, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 16. 
Pendergast discloses the progressing light indication characteristics comprise at least two of a list consisting of: light progress speed (col. 4 Lns. 19-21, drive lights at specific speeds); light color; light intensity; light color shade variation; and light pattern (Col. 4 Lns. 29-31, specific lighting code (number of light flashes).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pendergast (U.S. 6086379), Firmin (U.S. 20170178524) and LED Swim (https://www.youtube.com/watch?v=Q719uHEc6Ns) in view of Ellis (U.S. 2016012309)
Regarding claim 6, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Pendergast does not disclose the screen is a touchscreen. 
Ellis discloses the screen is a touchscreen (Par. 324, touchscreen)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses a screen with the touchscreen, as taught by Ellis to provide Pendergast with the advantage of a desired alternative interface for ease of use and an In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pendergast (U.S. 6086379) in view of Burton (U.S. 20160217324)
Regarding claim 19, Pendergast discloses the claimed invention substantially as claimed, as set forth above in claim 16. 
However, Pendergast does not disclose the training program is received from a server computer in active communication with the facility management unit, wherein the server computer is in active communication with one or more user devices and wherein the server computer is adapted to store on a memory one or more training programs received from the at least one user devices.
Burton discloses he training program is received from a server computer (Par. 15-16, server 38) server in active communication with the facility management unit (Fig. 1, server 38 in communication with location computer 34), wherein the server computer is in active communication with one or more user devices (Fig. 1, server 38 in communication with user device 66) and wherein the server computer is adapted to store on a memory (Par. 15-16, server stores training application which holds data for swimmers and therefore inherently stores on memory training program) one or more training programs received from the at least one user devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pendergast, which discloses communication between a facility management unit and lane management units, with the server communication between a server, facility management unit and user device as taught by Burton to provide Pendergast with the advantage of a central location for training data that can be accessed from anywhere. 

Allowable Subject Matter
Claims 3, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the limitation of “the second positon the indicators are enclosed between the carrier and the mounting device” was not found or suggested by the cited prior art. While the prior art discloses indicators in a mounting device, they are fixed in place and there is no teaching or suggestion which would motivate one of ordinary skill to modify to have the claimed second position.
Regarding claim 15, the limitation of adjusting light indication progress pace to maintain a minimal predefined distance between trainees is not taught or suggested by the prior art. While Pendergast discloses management of multiple swimmers per lane simultaneously and therefore would inherently avoid collisions between trainees, Pendergast does not teach or suggest adjusting the light indication to maintain a minimal predefined distance as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RKP/
/EUGENE L KIM/               Supervisory Patent Examiner, Art Unit 3711